Citation Nr: 0722032	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for esophageal cancer, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Central Office hearing.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from April 
1971 to February 1972; therefore, his exposure to herbicides 
during service is presumed.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's esophageal 
cancer was etiologically related to his active military 
service, including exposure to herbicides.  


CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by 
service, nor may it be presumed that esophageal cancer was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In September 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The September 2005 letter informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  With respect to 
his claim as it relates to herbicide exposure, the veteran 
was advised that he must have a medical diagnosis of one of 
the disabilities for which presumptive service connection is 
available based upon herbicide exposure or that he should 
submit scientific and medical evidence showing that his 
claimed disability is medically associated with dioxin 
exposure.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the September 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an SOC dated in January 2006 and SSOC dated in August 2006 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Finally, the 
Board notes the RO also sent the veteran a letter in October 
2006 informing him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Although this letter was issued after the August 2006 SSOC, 
the Board notes that the claim for service connection is 
being denied; thus, any error as to the timeliness of the 
notice on the disability rating and effective date elements 
of his claim is moot.  

With respect to VA's duty to assist the veteran in obtaining 
evidence, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this context, the Board 
notes that, on his June 2005 Application for Compensation 
and/or Pension (VA Form 21-526), the veteran reported that he 
received treatment for his esophageal cancer from four 
separate private physicians and submitted an Authorization 
and Consent form (VA Form 21-4142) in order for VA to request 
his treatment records.  In September 2005, the RO informed 
the veteran that, due to recent legislative changes, he 
needed to submit a revised VA Form 21-4142 in order for VA to 
request his treatment records.  The veteran was advised that 
VA could not make any requests for medical information 
without the revised VA Form 21-4142.  However, to date, the 
veteran has not submitted a revised VA Form 21-4142.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that he has cancer is related to exposure to 
herbicides in service.  However, he has not provided evidence 
to show a diagnosis of the claimed disorder during that 
period of service.  Nor is there any later evidence 
suggesting any nexus to the veteran's active duty service, 
including his exposure to herbicides.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon, 20 Vet. App. at 85-86; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim to the extent 
necessary under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

The veteran has asserted that he was exposed to the herbicide 
Agent Orange in service, and that such exposure caused his 
esophageal cancer.  The Board will consider the veteran's 
claim for service connection under all available avenues, 
including as secondary to herbicide exposure, in order to 
determine whether his claim should be granted.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303(a), 3.304 (2006).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2006).  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 8, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.309(e) (2005) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.  

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that, based upon extensive 
scientific research, a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not 
be extended beyond specific disorders.  See e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure, or for death caused thereby, by showing 
two elements.  First, it must be shown the veteran served in 
the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307(a)(6) 
(2006).  Second, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), or 
otherwise establish a nexus to service.  See Brock, 10 Vet. 
App. at 162.

In this case, the evidence shows the veteran served in the 
Republic of Vietnam from April 1971 to February 1972 and that 
he was awarded both the Vietnam Service Medal and Vietnam 
Campaign Medal with 60 device.  There is no affirmative 
evidence of record showing the veteran was not exposed to 
herbicides in service; therefore, his exposure to herbicides 
is presumed.  

Review of the record shows that, in 2001, the veteran 
underwent an esophagectomy following a diagnosis of stage 1 
esophageal carcinoma.  See March 2006 statement from Dr. 
E.L.R.  The Board notes, however, that the veteran's 
esophageal cancer is not one of the disabilities for which 
presumptive connection is available based upon herbicide 
exposure.  As noted above, the Secretary of Veterans Affairs 
has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  Therefore, service 
connection is not warranted on a presumptive basis under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given the 
veteran's specific diagnosis.

The Board notes the veteran's representative has recently 
argued that presumptive service connection for esophageal 
cancer is warranted in this case because the medical 
dictionary indicates a direct relationship between the 
esophagus and the bronchi.  In making this argument, the 
veteran's representative notes that respiratory cancer of the 
bronchus is one of the diseases for which presumptive service 
connection is granted as due to herbicide exposure.  The 
Board appreciates the representative's vigorous 
representation; however, although the esophagus and bronchi 
are in close proximity to each other, there is no competent 
medical evidence of record showing the veteran's diagnosis of 
cancer involved his bronchus.  Furthermore, there is no 
indication that the representative himself has the medical 
expertise to offer such an opinion.  Accordingly, presumptive 
service connection based upon herbicide exposure is not 
warranted on that basis.  

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
However, his service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to an 
esophagus disorder, and the first time he is shown to have 
disorder involving the esophagus after service is in January 
1995, which is more than 20 years after he was separated from 
service.  The Board does note that, at the March 2007 Central 
Office hearing, the veteran testified that he has experienced 
reflux disease or some degree of stomach problems within at 
least one year of his discharge from service and that he 
believed these problems contributed to his development of 
esophageal cancer.  In this context, the Board notes a 
January 1995 private medical statement from Dr. P.J.G. 
indicates that the veteran had a history of heartburn for 
many years and that his symptoms were consistent with reflux 
with possible stricture and/or Barrett's esophagus.  

However, in this regard, the Board notes that physical 
examination conducted at separation was negative for any 
evidence of reflux or other gastrointestinal problems, and 
the veteran specifically described his health as excellent at 
that time.  His SMRs are also otherwise negative for any 
complaints or treatment for reflex or other stomach problems.  
The Board finds the medical examination of record at the time 
of the veteran's separation from service, as well as the 
absence of any complaints or treatment at that time, to be 
the most probative and credible evidence of record as to 
whether the veteran's refux disease had its onset in service.

While the veteran has also reported that he experienced 
symptoms of reflux and other stomach problems shortly after 
separation, the Board notes that there is no medical evidence 
showing that this symptomatology was related to any 
disability for which presumptive service connection is 
available under 38 C.F.R. § 3.309(a), or that such disability 
was manifested to a compensable degree.

The Board is sympathetic to the veteran's assertion that his 
cancer is related to herbicide exposure in service, and his 
contention that his history of stomach problems may otherwise 
be related to service.  However, there is simply no medical 
evidence of record that relates the veteran's diagnosis of 
esophageal cancer with his military service in general, or 
his exposure to herbicides specifically.  The only evidence 
that relates the veteran's esophageal cancer to his military 
service is the veteran's own statements.  The Board does not 
doubt the veteran sincerely believes his esophageal cancer 
was related to his military service; however, there is no 
indication the veteran has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted and there is no competent 
medical evidence of record relating the veteran's diagnosis 
of esophageal cancer to his military service.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the competent and probative 
evidence is against the veteran's claim for service 
connection for esophageal cancer, claimed as due to herbicide 
exposure, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for esophageal cancer, 
claimed as due to herbicide exposure, is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


